Opinion filed February 2, 2017




                                       In The

        Eleventh Court of Appeals
                                     ___________

                                 No. 11-17-00013-CR
                                     ___________

                   MARK WAYNE SANFORD, Appellant
                                         V.
                     THE STATE OF TEXAS, Appellee

                     On Appeal from the 385th District Court
                            Midland County, Texas
                        Trial Court Cause No. CR46785

                      MEMORANDUM OPINION
      Appellant, Mark Wayne Sanford, has filed a motion to dismiss this appeal. In
the motion, Appellant states that he desires to abandon his appeal. The motion is
signed by both Appellant and his counsel in accordance with TEX. R. APP. P. 42.2.
      The motion is granted, and the appeal is dismissed.


February 2, 2017                                            PER CURIAM
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.